Citation Nr: 0200341	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-24 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his girlfriend


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had U.S. Army service from March 1979 to April 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for a psychiatric disability as new 
and material evidence to reopen a previously denied claim, 
had not been submitted.


FINDINGS OF FACT

1.  By November 1987 rating decision, the RO denied service 
connection for a psychiatric disability; he was notified of 
that decision the following month, and he did not initiate an 
appeal within one year thereafter.

2.  Evidence received since the November 1987 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's February 1979 enlistment medical examination 
report did not identify any psychiatric disabilities.  On the 
corresponding report of medical history, he stated that he 
was in good health and denied all psychiatric symptomatology.  
His service medical records are silent with respect to 
complaints of a psychiatric nature.  A service separation 
medical examination was not conducted.  

In November 1987, the RO denied service connection for a 
mental condition.  The veteran was informed of that decision 
by letter dated in December 1987.  He did not initiate a 
timely appeal, and the RO determination became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

In July 1994, he filed a claim of service connection for 
"psychoneurotic conditions."  The RO obtained medical 
records from Deep East Texas Regional Mental Health Mental 
Retardation Services dating from June 1987 to August 1994.  
Those records reflected a diagnosis of paranoid schizophrenia 
and treatment entailing medication, beginning in June 1987.  

By September 1994 rating decision, the RO denied service 
connection for a psychoneurotic condition, to include 
schizophrenic reaction, paranoid schizophrenia, congenital 
mixed personality disorder with antisocial personality 
traits, and substance abuse as new and material evidence, 
sufficient to reopen his claim had not been submitted.  

In October 1994, he filed a notice of disagreement, and the 
RO issued a statement of the case in November 1994.  His 
substantive appeal was filed in February 1997.

In April 1997, he again filed a claim of service connection 
for psychoneurotic conditions and asked that the RO obtain 
treatment records from the Lufkin VA Outpatient Clinic.  
Records from that facility, dated from December 1994 to 
November 1996, reflected diagnoses of schizophrenia and 
paranoid schizophrenia.  According to those records, in 
December 1994, he stated that he had been mentally ill for 
eight to 10 years.  

By May 1997 rating decision, the RO denied service connection 
for a psychiatric disability, as new and material evidence 
had not been submitted.

In a September 1997 written statement, he indicated that he 
began taking medication two and a half years after his 
discharge from the service.  

In his October 1997 substantive appeal he indicated that his 
psychiatric symptoms began when he witnessed the death of 
five soldiers.  He also claimed to have been imprisoned in 
Philadelphia during service.  

In March 1998, treatment records were furnished from two 
Texas mental health treatment facilities.  Included in those 
records is a note that the veteran was admitted in June 1997 
on an emergency warrant, having become belligerent and 
assaultive to his relatives, with an indication that he was 
contemplating suicide.  The clinical history at that time 
noted no prior psychiatric hospitalization; the psychiatric 
diagnosis was paranoia.  A July 1987 report from Rusk State 
Hospital indicated that it was his first admission to a 
psychiatric facility.  Apparently, he thought Mexicans were 
after him and became violent toward his mother.  According to 
the hospital report, he thought he was still in the Army and 
had become increasingly frightened and suspicious over the 
previous months.  His mother indicated that she believed he 
received psychiatric treatment during service.

In August 2001, he testified at a hearing before the 
undersigned.  He stated that during service, he was sent to 
prison for falling asleep while waiting for his commanding 
officer.  He also said that he spoke to the officer 
disrespectfully and that he spent six months at the 
Philadelphia Naval Prison.  Later, he testified that he was 
imprisoned for six weeks.  He also testified that he was 
absent without leave for 14 days because he "did not like 
what was going on over there."  However, he stated that he 
returned on his own after returning home.  He recounted an 
incident where a fellow serviceman stood over him with a 
knife while he was stationed in Germany.  He stated that he 
did not have any counseling statements.  He also stated that 
a sergeant threatened to beat him up and that he was promoted 
to E4, but was denied promotion thereafter.  He reported 
returning to his hometown after service with a woman he was 
forced to marry.  He stated that they made him mean and that 
during the two years following service he would return home 
directly from work without socializing.  He stated that he 
first sought psychiatric treatment in May 1987.  His 
girlfriend testified that the veteran wrote her during 
service, but he did not tell her of the experiences he just 
testified to.  She stated that she noticed that his 
personality had changed when he returned home after service.  
He was no longer outgoing, did not wish to socialize, and was 
tense.  

Law and Regulations

As noted above, service connection for a psychiatric 
disability was previously denied in a November 1987 rating 
decision that became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
has noted that not every piece of new evidence is 
"material."  Id. at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

An amendment was recently promulgated to the regulation which 
governs the evaluation of whether new and material evidence 
has been submitted to reopen a previously denied claim.  See 
66 Fed. Reg. 45,620, 45,628-30 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  However, the provisions 
of this amendment were explicitly made applicable only to 
claims which were received by VA on or after August 29, 2001.  
Id. at 45,620.  Since the appellant's claim to reopen was 
received by the RO in April 1997, the preexisting version of 
38 C.F.R. § 3.156 applies, and the Board need not determine 
which version would be most favorable to the claimant.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

Analysis

With the foregoing considerations in mind, the Board must 
review all of the evidence that has been submitted by the 
veteran or otherwise associated with the claims file since 
the RO's final November 1987 determination.  

In this case, the additional potentially pertinent evidence 
submitted after the final November 1987 rating decision 
consists of recent VA medical records, records from Rusk 
State Hospital and from Deep East Texas Regional Mental 
Health Mental Retardation Services.  

The evidence is new in that it was not part of the record at 
the time the November 1987 rating decision was issued.  Also 
it is new as it establishes a diagnosis of schizophrenia 
and/or paranoid schizophrenia, a history of hospitalization, 
and extensive psychiatric treatment including drug therapy.  
Furthermore, the evidence is new in that a current disability 
has been established, a factor necessary but not sufficient 
for the granting of service connection.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  

After careful consideration of this evidence, however, the 
Board finds that it is not new and material sufficient to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.  Despite its newness, the evidence is 
not material.  It does not establish any link between his 
current disability and service and thus it does not 
materially alter the previous evidentiary picture.  See 
38 C.F.R. §§ 3.156, 3.303; Hodge, supra.  Neither does this 
evidence reflect the presence of a clinical manifestation or 
showing of the need of treatment for a psychosis within one 
year of his service separation.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

As the newly submitted evidence is not new and material under 
applicable law and regulations, service connection for a 
psychiatric disability must be denied.  38 C.F.R. § 3.156.  



ORDER

No new and material evidence having been submitted, the 
veteran's claim of service connection for a psychiatric 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

